UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee ee ee a ee ae ee x
GREG OSINOFF, ;
{4cv1408 (DLC)
Plaintiff,
ORDER ENTERING
-V- t DEFAULT
OPERA SOLUTIONS LLC and OPERA
INCENTIVE COMPANY LLC, USDC SDNY
: DOCUMENT
Defendants. : ELECTRONICALLY FILED
~ one ee en ee = x Doc #:
3/4 fp
DENISE COTE, District Judge: DATE FILED: LeLL

 

 

 

 

 

 

This action was filed on March 3, 2014. The Honorable
Deborah A. Batts denied defendants’ motion for summary judgment
on November 14, 2017. On April 18, 2018, the parties stipulated
to the dismissal with prejudice of defendant Opera Incentive
Company LLC and submitted their Joint Pretrial Statement as to
the claims remaining against Opera Solutions LLC. On March ll,
2019, Judge Batts granted the motion of Kaplan, Williams &
Graffeo, LLC, to withdraw as counsel for defendant and ordered
any new counsel for defendant to file a notice of appearance
within sixty days of that Order. No notice of appearance was
filed.

On December 10, Judge Batts issued an Order to Show Cause
why the case should not be dismissed for failure to prosecute
and ordered plaintiff to respond within thirty days. On January

8, 2020, plaintiff attempted to file a Motion for Default

 
Judgment. On February 19, this action was transferred to this
Court’s docket.

No counsel has appeared for Opera Solutions LLC since the
motion to withdraw as counsel on March 11, 2019. Corporations
must be represented by an attorney in federal court. Pridgen v.
Andresen, 113 F.3d 391, 393 (2d Cir. 1997). Accordingly, it is
hereby

ORDERED that default is entered against defendant Opera
Solutions LLC. By an accompanying Order of Reference, the
claims against Opera Solutions LLC are referred to a Magistrate
Judge for an inquest on damages.

IT IS FURTHER ORDERED that plaintiff shall file with the
Court by March 20 an affidavit stating that it served a copy of

this Order on Opera Solutions LLC by March 13.

Dated: New York, New York

March 4, 2020 /| . KV
Lents

DENISE COTE
United States District Judge

 
